People v Mackson (2017 NY Slip Op 07145)





People v Mackson


2017 NY Slip Op 07145


Decided on October 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-10246
 (Ind. No. 94/15)

[*1]The People of the State of New York, respondent, 
vMatthew J. Mackson, appellant.


Salvatore C. Adamo, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget R. Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered October 7, 2015, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant claims his plea of guilty was involuntary because he pleaded guilty with the understanding that he would be afforded youthful offender treatment, and thereafter was denied youthful offender treatment. Since the defendant did not object to the denial of youthful offender treatment, or move for leave to withdraw his plea of guilty, his claim that he pleaded guilty with the understanding that he would be afforded youthful offender treatment is unpreserved for appellate review (see People v Cameron, 107 AD3d 733; People v Symons, 262 AD2d 872).
In any event, the plea minutes indicate that no such promise was made. Moreover, the defendant was convicted of an armed felony (see CPL 1.20[41]). Therefore, he was only eligible for youthful offender treatment if there were "mitigating circumstances that bear directly upon the manner in which the crime was committed" or where the defendant's participation in the crime was "relatively minor" (CPL 720.10[3]; see People v Keith, 144 AD3d 705). The County Court properly concluded that the circumstances did not satisfy those criteria.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
CHAMBERS, J.P., MILLER, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court